DETAILED ACTION
	This Office action is in response to the amendment filed 7 December 2020.  By this amendment, claims 1, 2, 4, 10, and 11 are amended; claim 16 is new.  Claims 1-16 are currently pending; claims 12-15 stand withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7 December 2020 have been fully considered but they are not persuasive; the rejections of the claims have been modified in response to Applicant's amendments to the claims.  The amended limitations (and Applicant’s arguments regarding the amended limitations) are addressed by the modified rejections below.  
The rejection of claim 5 under 35 U.S.C. 112(b) in the previous Office action was not addressed in Applicant’s response and is repeated below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0033853 A1 to Bower et al. (hereinafter “Bower”) in view of US 5,893,721 to Huang et al. (hereinafter “Huang”).
Regarding independent claim 1, Bower discloses a passive matrix single-colour light emitting diode (LED) display assembly comprising: 
a matrix of row conductor lines and column conductor lines (¶ 0066); 
an array of direct-emitting LED packages, each of the direct-emitting LED packages in the array comprising an LED 30 mounted on an interposer 21 (¶¶ 0067-68, 71) with a first contact electrically coupled to one of the row conductor lines and a second contact electrically coupled to one of the column conductor lines (¶ 0076); and 
a driver configured to apply a row bias voltage to a row conductor line and to apply a column bias voltage to a column conductor line according to an image to be displayed (¶ 0068).
Bower fails to expressly disclose wherein the first contact and second contact are an anode and cathode, respectively.  In the same field of endeavor, Huang discloses a passive matrix LED display including LEDs with two contacts (i.e., an anode and a cathode) electrically connected to column and row lines (col. 1, lines 49-51) is conventional and known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have electrically coupled the anode of the LED with one of the row conductor lines and the cathode of the LED to one of the column conductor lines in the assembly of Bower for the purpose of producing an addressable LED and functional LED display, as is conventional in the art and exemplified by Huang (see col. 1, lines 49-51).  
Regarding claim 2, Bower and Huang disclose the passive matrix LED display assembly according to claim 1, wherein the LED comprises at least one of a wafer-level package and a chip-scale package (Bower, ¶¶ 0067-68). 
Regarding claim 3, Bower and Huang disclose the passive matrix LED display assembly according to claim 1, wherein the driver is configured to drive the LED packages to display a pictogram (Bower, ¶ 0003). 
Regarding claim 8, Bower and Huang disclose the passive matrix LED display assembly according to claim 1, wherein the conductor lines are stamped from a flat metal sheet, or the conductor lines are made of wires of an appropriate cross-sectional thickness and shape (Bower, ¶¶ 0066-67). 
Regarding claim 9, Bower and Huang disclose the passive matrix LED display assembly according to claim 1, wherein the conductor lines are shaped such that the thickness of an intersection does not exceed the thickness of the thickest conductor line (Bower, Fig. 1A). 
Regarding claim 10, Bower and Huang disclose the passive matrix LED display assembly according to claim 1, wherein the conductor lines are coupled by the LED packages (Bower, Fig. 1A). 
Regarding claim 16, Bower and Huang disclose the passive matrix LED display assembly according to claim 1, wherein the row bias voltage and the column bias voltage are equivalent voltages (this limitation is considered to be intended use and/or functional language that does not structurally distinguish the claimed invention over the prior art).  
Intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has the burden of proof in such cases, as the above case law makes clear.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bower and Huang as applied to claim 1 above, and further in view of US 2016/0105950 A1 to Drzaic et al. (hereinafter “Drzaic”).
Regarding claim 4, Bower and Huang disclose the passive matrix LED display assembly according to claim 1, however fail to expressly disclose wherein each of the conductor lines comprises a number of spring elements arranged between neighbouring intersections of row and column conductor lines.  In the same field of endeavor, Drzaic discloses a display assembly (Fig. 2) including conductor lines including spring elements, e.g. curved portions (Figs. 14-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display assembly of Bower and Huang to include conductor lines including spring elements, as disclosed by Drzaic, wherein a spring element is arranged between neighbouring intersections of row and column conductor lines for the purpose of ensuring conductor line integrity with use of a flexible substrate (Drzaic, ¶¶ 0068-69).  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bower and Huang as applied to claim 1 above, and further in view of US 2017/0009971 A1 to Chan et al. (hereinafter “Chan”).
Regarding claim 5, Bower and Huang disclose the passive matrix LED display assembly according to claim 1, however fails to expressly disclose wherein an LED package is enclosed by a light-guide element.  In the same field of endeavor, Chan (Fig. 28(d)) discloses an LED display assembly including LED packages 410 enclosed by a light-guide element 402/412 (¶ 0096).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display assembly of Bower and Huang to include the enclosure of Chan for the purpose of improving the reliability and emission characteristics of the LED packages (Chen, ¶ 0061).
Regarding claim 6, Bower and Huang disclose the passive matrix LED display assembly according to claim 1, however fails to expressly disclose comprising a cavity frame arranged over the array of LED packages, which cavity frame is realised to comprise a matrix of cavities, and wherein each cavity is shaped to surround an LED package.  In the same field of endeavor, Chan (Fig. 28(d)) discloses an LED display assembly including a cavity frame 402 arranged over the array of LED packages 410, which cavity frame is realised to comprise a matrix of cavities, and wherein each cavity is shaped to surround an LED package 410 (Fig. 28(d)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display assembly of Bower and Huang to include the enclosure of Chan for the purpose of improving the reliability and emission characteristics of the LED packages (Chen, ¶ 0061). 
Regarding claim 7, Bower, Huang, and Chan disclose the passive matrix LED display assembly according to claim 6, wherein cavities of the cavity frame are filled with a light-guide material 412 (¶¶ 0096, 102). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bower and Huang in view of US 2017/0210285 A1 to Kobayashi et al. (hereinafter “Kobayashi”).
Regarding independent claim 11, Bower discloses a plurality of passive matrix single-colour light emitting diode (LED) display assemblies comprising: 
a matrix of row conductor lines and column conductor lines (¶ 0066); 
an array of direct-emitting LED packages, each of the direct-emitting LED packages in the array comprising an LED 30 mounted on an interposer 21 (¶¶ 0067-68, 71) with a first contact electrically coupled to one of the row conductor lines and a second contact electrically coupled to one of the column conductor lines (¶ 0076); and 
a driver configured to apply a row bias voltage to a row conductor line and to apply a column bias voltage to a column conductor line according to an image to be displayed (¶ 0068).
Bower fails to expressly disclose wherein the first contact and second contact are an anode and cathode, respectively.  In the same field of endeavor, Huang discloses a passive matrix LED display including LEDs with two contacts (i.e., an anode and a cathode) electrically connected to column and row lines (col. 1, lines 49-51) is conventional and known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have electrically coupled the anode of the LED with one of the row conductor lines and the cathode of the LED to one of the column conductor lines in the assembly of Bower for the purpose of producing an addressable LED and functional LED display, as is conventional in the art and exemplified by Huang (see col. 1, lines 49-51).  
Bower fails to expressly disclose an automotive vehicle comprising the above LED display assemblies, a memory configured to store image data for a number of images; and a controller configured to retrieve image data for a specific image and to control the driver of the passive matrix LED display assembly to display that image.  In the same field of endeavor, Kobayashi discloses the use of LED display assemblies arranged to be visible from the outside of the vehicle; a memory configured to store image data for a number of images; and a controller configured to retrieve image data for a specific image and to control the driver of the passive matrix LED display assembly to display that image (¶¶ 0015, 17-19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the display assembly of Bower in the manner disclosed by Kobayashi for the purpose of providing information to a person outside of the automotive vehicle (Kobayashi, ¶ 0021).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
13 February 2021



/LAURA M MENZ/              Primary Examiner, Art Unit 2813